DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-20 are pending in the application.
	In the response filed 18 August 2021, Applicant amended claims 1, 11, and 20.  These amendments have been entered.

Abstract
Applicant’s amended Abstract filed 18 August 2021 is acceptable and has overcome the objection to the Abstract set forth in the Office Action mailed 25 May 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US Patent 5,368,408) in view of Brunneke (US Patent 7,452,155).
	Re Claim 1:  Shimizu discloses a ball socket assembly, comprising: 
a housing (3) with an inner bore (31) extending along a central axis between a closed first end region (at 34) and an open second end region (at 34; Fig. 1); 

a ball stud (1) having a shank portion (at 1) extending outwardly from said housing (3) through said open second end region (at 31) and a ball portion (11) with a spherically contoured outer surface disposed in said ball cavity (21); and 
said second end region (at 31) of said housing being plastically deformed radially inwardly (see Fig. 2) toward said central axis and imparting a bias on said upper portion (22) of said bearing (2) to fix said bearing within said inner bore of said housing (3) and to fix said ball portion in said ball cavity of said bearing, said bias on said upper portion of said bearing causing said unbiased second radius of curvature to constrict to a biased radius of curvature (see Fig. 2), wherein said biased radius of curvature is substantially equal to said unbiased first radius of curvature.

Shimizu fails to explicitly disclose wherein the bearing is constructed of a fiber-reinforced material.  Rather Shimizu discloses that the bearing (2) is constructed of “hard synthetic resin such as polyacetal and the like” (see Col. 3, lines 36-38) Examiner notes that “polyacetal” is the same material as “polyoxymethylene”, as is used in the present application).
Brunneke teaches the use of a ball socket assembly comprising a housing (1) and a bearing (5) configured to secure a ball portion of a ball stud (3) within the housing (1), and further wherein the bearing is constructed of fiber-reinforced material (“Electrically insulating plastics, such as POM (polyoxymethylene) … may additionally also be reinforced with fibers, 
In addition, Examiner notes that it has been held that the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) [discussed in MPEP 2144.07].
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Shimizu such that the bearing is constructed of a fiber-reinforced material, as taught by Brunneke, for the purpose of providing greater strength to the bearing.
Re Claim 2:  Shimizu, as modified in view of Brunneke above, discloses a ball socket assembly, wherein said fiber-reinforced material is a fiber-reinforced polyoxymethylene material (“such as POM (polyoxymethylene)”; see Col. 4 lines 14-17).
Re Claim 3:  Shimizu further discloses a ball socket assembly, wherein said spherically contoured outer surface of said ball portion (11) has a ball radius and said unbiased first radius of curvature is substantially equal to said ball radius (see Figs. 1-2).
Re Claims 8-9:  Shimizu, as modified in view of Brunneke above, discloses a ball socket assembly significantly as claimed, except wherein said upper portion of said bearing has a plurality of fingers resiliently flexible radially outwardly and radially inwardly relative to said central axis and relative to one another (as is required by claim 8); wherein said plurality of fingers are spaced circumferentially from one another by slots extending generally parallel to said central axis (as is required by claim 9).
Brunneke further teaches the use of a ball and socket assembly wherein an upper portion (21; see Fig. 2) of said bearing (5) has a plurality of fingers (see annotated Fig. 2 below) resiliently flexible radially outwardly and radially inwardly relative to a central axis of the bearing and relative to one another; wherein said plurality of fingers are spaced circumferentially from 

    PNG
    media_image1.png
    775
    634
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Shimizu such that said upper portion of said bearing has a plurality of fingers resiliently flexible radially outwardly and radially inwardly relative to said central axis and relative to one another (as is required by claim 8); wherein said plurality of fingers are spaced circumferentially from one another by slots extending generally parallel to said central axis (as is required by claim 9), as taught by Brunneke, for the purpose of allowing for elastic deformation to receive the ball portion while still maintaining a sufficient retaining force to hold the ball portion.
Re Claim 10:  Shimizu, as modified in view of Brunneke above, discloses a ball socket assembly significantly as claimed, except it does not explicitly disclose wherein said fiber-reinforced material has a fiber content between about 10-33 percent by volume.
Examiner notes that it has been held that the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) [discussed in MPEP 2144.07].  In addition, Examiner notes that it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).  In this case, one of ordinary skill in the art would recognize that the percentage of fiber content would determine the production cost as well as the level of strength and rigidity of the bearing.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the device of Shimizu such that said fiber-reinforced material has a fiber content between about 10-33 percent by volume, since such a material choice and calibration of the fiber content would amount to a design choice within the skill of the art, for the purpose of optimizing the production cost and strength of the bearing.
Re Claim 11:  Shimizu discloses a method of constructing a ball socket assembly, comprising: 
providing a housing (3) with an inner bore (at 31; Fig. 1) extending along a central axis between a closed first end region (at 34) and an open second end region (at 31); 
providing a bearing (2) constructed entirely of a monolithic piece of material having a lower portion (23; Figs. 4-5) presenting a lower bearing surface having an unbiased first radius of curvature and an upper portion (22) presenting an upper bearing surface (at 21) having an unbiased second radius of curvature greater than the unbiased first radius of curvature (see Figs. 1-2 and 4-5), with the upper portion extending to an open upper end (29) having an upper 
providing a ball stud (1) having a shank portion (at 1) and a ball portion (11) with a spherically contoured outer surface having a ball diameter that is greater than the upper end diameter of the bearing (see Fig. 1); 
snapping the ball portion (11) through the open upper end (29) of the bearing and into the ball cavity by causing the upper portion of the bearing to flex radially outwardly and then return resiliently radially inwardly; and
plastically deforming (see Fig. 2) the second end region of the housing radially inwardly toward the central axis and imparting a bias on the upper portion of the bearing to fix the bearing within the inner bore of the housing and to fix the ball portion (11) in the ball cavity (21) of the bearing, with the bias on the upper portion of the bearing causing the unbiased second radius of curvature to constrict to a biased radius of curvature (see Fig. 2) that is substantially equal to the unbiased first radius of curvature.

Shimizu fails to explicitly disclose wherein the bearing is constructed of a fiber-reinforced material.  Rather Shimizu discloses that the bearing (2) is constructed of “hard synthetic resin such as polyacetal and the like” (see Col. 3, lines 36-38) Examiner notes that “polyacetal” is the same material as “polyoxymethylene”, as is used in the present application).
Brunneke teaches the use of a ball socket assembly comprising a housing (1) and a bearing (5) configured to secure a ball portion of a ball stud (3) within the housing (1), and further wherein the bearing is constructed of fiber-reinforced material (“Electrically insulating plastics, such as POM (polyoxymethylene) … may additionally also be reinforced with fibers, may be used as materials for the layers of the bearing shell”; emphasis added; see Col. 4 lines 14-17), the bearing (5) forming a ball cavity surrounding the ball portion, the ball cavity made of the fiber-reinforced material, for the purpose of providing greater strength to the bearing.
In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) [discussed in MPEP 2144.07].
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Shimizu such that the bearing is constructed of a fiber-reinforced material, as taught by Brunneke, for the purpose of providing greater strength to the bearing.
Re Claim 12:  Shimizu, as modified in view of Brunneke above, discloses a method, wherein said fiber-reinforced material is a fiber-reinforced polyoxymethylene material (“such as POM (polyoxymethylene)”; see Col. 4 lines 14-17).
Re Claim 13:  Shimizu further discloses a method, wherein said spherically contoured outer surface of said ball portion (11) has a ball radius and said unbiased first radius of curvature is substantially equal to said ball radius (see Figs. 1-2).
Re Claims 17-18:  Shimizu, as modified in view of Brunneke above, discloses a method significantly as claimed, except wherein said upper portion of said bearing has a plurality of fingers resiliently flexible radially outwardly and radially inwardly relative to said central axis and relative to one another (as is required by claim 8); wherein said plurality of fingers are spaced circumferentially from one another by slots extending generally parallel to said central axis (as is required by claim 9).
Brunneke further teaches the use of a ball and socket assembly wherein an upper portion (21; see Fig. 2) of said bearing (5) has a plurality of fingers (see annotated Fig. 2 above) resiliently flexible radially outwardly and radially inwardly relative to a central axis of the bearing and relative to one another; wherein said plurality of fingers are spaced circumferentially from one another by slots (see annotated Fig. 2 above) extending generally parallel to a central axis of the housing, for the purpose of allowing for elastic deformation to receive the ball portion while still maintaining a sufficient retaining force to hold the ball portion.
Shimizu such that said upper portion of said bearing has a plurality of fingers resiliently flexible radially outwardly and radially inwardly relative to said central axis and relative to one another (as is required by claim 8); wherein said plurality of fingers are spaced circumferentially from one another by slots extending generally parallel to said central axis (as is required by claim 9), as taught by Brunneke, for the purpose of allowing for elastic deformation to receive the ball portion while still maintaining a sufficient retaining force to hold the ball portion.
Re Claim 19:  Shimizu, as modified in view of Brunneke above, discloses a method significantly as claimed, except it does not explicitly disclose wherein said fiber-reinforced material has a fiber content between about 10-33 percent by volume.
Examiner notes that it has been held that the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) [discussed in MPEP 2144.07].  In addition, Examiner notes that it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).  In this case, one of ordinary skill in the art would recognize that the percentage of fiber content would determine the production cost as well as the level of strength and rigidity of the bearing.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the method of Shimizu such that said fiber-reinforced material has a fiber content between about 10-33 percent by volume, since such a material choice and calibration of the fiber content would amount to a design choice within the skill of the art, for the purpose of optimizing the production cost and strength of the bearing.
Re Claim 20:  Shimizu discloses a bearing (2) for a ball socket assembly, comprising: 


Shimizu fails to explicitly disclose wherein the bearing is constructed of a fiber-reinforced material having a fiber content between about 10-33 percent by volume.  Rather Shimizu discloses that the bearing (2) is constructed of “hard synthetic resin such as polyacetal and the like” (see Col. 3, lines 36-38) Examiner notes that “polyacetal” is the same material as “polyoxymethylene”, as is used in the present application).
Brunneke teaches the use of a ball socket assembly comprising a housing (1) and a bearing (5) configured to secure a ball portion of a ball stud (3) within the housing (1), and further wherein the bearing is constructed of fiber-reinforced material (“Electrically insulating plastics, such as POM (polyoxymethylene) … may additionally also be reinforced with fibers, may be used as materials for the layers of the bearing shell”; emphasis added; see Col. 4 lines 14-17), the bearing (5) forming a ball cavity surrounding the ball portion, the ball cavity made of the fiber-reinforced material, for the purpose of providing greater strength to the bearing.
In addition, Examiner notes that it has been held that the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) [discussed in MPEP 2144.07].
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Shimizu such that the bearing is constructed of a fiber-reinforced material, as taught by Brunneke, for the purpose of providing greater strength to the bearing.

Claims 4-7 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US Patent 5,368,408) in view of Brunneke (US Patent 7,452,155), as applied to claims 1-3, 8-13, and 17-20 above, and further in view of Oda (JP 2000-120653, a copy of which was filed by Applicant with the IDS filed 10/31/2019.
Re Claims 4, 6-7, and 14-16:  Shimizu, as modified in view of Brunneke above, discloses a ball socket assembly/method significantly as claimed except wherein the upper portion of the bearing has a substantially constant wall thickness extending between an outer surface of the bearing and the upper bearing surface (as is required by claims 4 and 14); wherein the lower portion of the bearing has a substantially constant wall thickness extending between the outer surface of the bearing and the lower bearing surface (as is required by claims 6 and 15); and/or further including an elastic member disposed between the lower portion of the bearing and the closed first end region of said housing, the elastic member imparting a bias directed toward the open second end of the housing on the bearing (as is required by claims 7 and 16).
	Oda teaches the use of a ball socket assembly (see Fig. 3) comprising a housing (2) and a bearing (4) configured to secure a ball portion (11) of a ball stud (3) within the housing (2), and further wherein an upper portion of the bearing (4) has a substantially constant wall thickness (see Fig. 4; Examiner also notes that the limitation “substantially constant wall thickness” does not require a perfectly constant wall thickness throughout the entire upper portion) extending between an outer surface of the bearing and an inner upper bearing surface; wherein a lower portion (at 16) of the bearing has a substantially constant wall thickness (see Fig. 3; Examiner also notes that the limitation “substantially constant wall thickness” does not require a perfectly constant wall thickness throughout the entire lower portion) extending between the outer surface of the bearing and the lower bearing surface; and/or further including an elastic member (18) disposed between the lower portion of the bearing (4) and a closed first end region (6) of the 
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the device of Shimizu such that the upper portion of the bearing has a substantially constant wall thickness extending between an outer surface of the bearing and the upper bearing surface (as is required by claims 4 and 14); wherein the lower portion of the bearing has a substantially constant wall thickness extending between the outer surface of the bearing and the lower bearing surface (as is required by claims 6 and 15); and/or further including an elastic member disposed between the lower portion of the bearing and the closed first end region of said housing, the elastic member imparting a bias directed toward the open second end of the housing on the bearing (as is required by claims 7 and 16), as taught by Oda, for the purpose of ensuring a secure contact surface between the ball portion and the inner surface of the bearing.
Claim 5:  Shimizu further discloses a ball socket assembly, wherein said inner bore (at 31; Fig. 1) within said open second end region (31) of said housing and said outer surface within said upper portion (22) of said bearing (2) have a radius of curvature substantially equal to said biased radius of curvature (see Fig. 2).

Response to Arguments
Applicant’s arguments with respect to all pending claims have been considered but are moot in view of the new grounds of rejection set forth in this Office Action.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678